By the Court.
The question of the defendants’ liability in this action was properly submitted to the jury, under instructions accurately stated, carefully guarded, and conformed to the decisions of this court. Coombs v. New Bedford Cordage Co. 102 Mass. 572. Huddleston v. Lowell Machine Shop, 106 Mass. 282. There was nothing in the evidence in the case to call for any instruction as to an internal or hidden defect in the barrel, and all the other instructions requested were fully covered by the instructions given. Exceptions overruled.